DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/231,580 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Objections	
	Claims 5 and 15 are objected to because of the following informalities:  
Claims 5 and 15, line 5, feature language ‘each depensation’ which appears to be typo likely intended to read ‘each dimension’, in view of Applicants disclosure (generally lacking the term ‘depensation’ outside of the claims) e.g. Fig. 7 718 featuring language ‘and store each dimension as a byte’.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,311,288, hereinafter ‘288 (Application No. 15/468,757) and U.S. Patent No. 11,003,896 (Application No. 16/414,306).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct, and from each other for the following reasons:
•	Instant claim 1/8/20 and claim 11 of reference recite common subject matter;
•	Whereby instant claim 1, which recites the open ended transitional phrase “comprising”, does not preclude any additional elements recited by claim 11 of the references;
•	Whereby the elements of claim 1 are fully anticipated by patent/reference claim 11, in view of the manner in which that entity/person similarity measure/distance, feature/feature vector, and decision tree/trained model correspond, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
•	Instant claims 11 and 20 (system and non-transitory CRM claims corresponding to method of claim 1) and corresponding method, system and non-transitory CRM claims of reference respectively recite common subject matter, and instant claims are additionally taught by claims of reference, in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.
•	Elements of instant claim(s) otherwise not present explicitly in corresponding reference claim(s) identified below, and/or omitted in the instant claims as compared to claims of reference (see specifically slight differences in the language as identified in bullet 3 above and the tables below, and those PCA associated limitations of claims 4/14 and 5/15), correspond to interpretations under plain meaning definitions and/or explicitly disclosed obvious variants/alternatives thereto as identified in the corresponding Specification of the reference application(s), and accordingly serve in identifying permissible interpretation of claims of reference serving as grounds for nonstatutory double patenting rejection(s).  While the disclosure of reference may not be used as prior art (Double Patenting concerns the claims of reference), portions of the specification which provide support for reference claims may also be examined and considered when addressing the scope of claim(s) of reference and the issue of whether an instant claim defines an obvious variation or falls within the scope of an invention claimed in the claim(s) of reference.  Reference may also be made to the Double Patenting rejection(s) as identified in the Non-Final Rejection of U.S. Patent No. 11,003,896 (Application No. 16/414,306), and modification/motivation in view of e.g. Lavi et al. (US 8,885,984) in particular.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date, to further modify claims of reference ‘288 and ‘896 to comprise those permissible interpretation(s) and/or elements identified above and as taught/suggested by references of record, wherein rational supporting a conclusion of obviousness includes the use of e.g. dimensionality reduction alternatives/techniques to improve similar representative feature extraction methods in a manner yielding predictable results and characterized by a reasonable expectation of success.

Instant Claim(s)
Claims of Reference Patent 10,311,288
Claim 8/1/20
A system comprising:
one or more processors; and at least one memory including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
Claim 11 inheriting claim 8 limitations
A system for detecting whether a person associated with a query image is a same person associated with another image in a set of images, the system comprising: one or more processors; a database for storing the set of images and coupled to the one or more processors; a face identifier communicatively coupled to the one or
more processors and configured to:
extracting features of a query image to generate an original feature vector; compressing the original feature vector into a query feature vector;
generating a query feature vector for a query image, the query feature vector including features extracted from the query image; (see also claim 9 in view of ODP bullet 5 above, wherein ‘by reducing a dimension’ corresponds to ‘compressing’)
reducing a search space to select candidate feature vectors;
Claim 11 wherein the face identifier comprises a filter that reduces a search space comprising a plurality of feature vectors to get the set of candidate feature vectors.
determining a set of distances between the query feature vector and each of the candidate
feature vectors;
determining a distance between the query feature vector and each of a set of candidate feature vectors that correspond to the set of images;
selecting a set of short distances among the set of determined distances;
selecting a set of shortest distances among the determined distances;
generating a decision tree vector that comprises the set of short distances and distribution of the set of short distances;
generating a feature vector comprising the set of shortest distances and a distribution of the set of shortest distances;
inputting the decision tree vector to a trained decision tree to obtain a probability value; and
inputting the feature vector to a trained model to obtain a match probability value; and
determining, in response to the probability value exceeding a threshold value, an entity
associated with the query image is a same entity associated with a particular feature vector that
produced a shortest distance in the decision tree vector.
responsive to the match probability value exceeding a threshold value, determining the person associated with the query image is the same person associated with an image corresponding to the candidate feature vector that has the shortest distance among the set of shortest distances.

	
Instant Claim(s)
Claims of Reference Patent 11,003,896
Claim 8/1/20
A system comprising: one or more processors; and at least one memory including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
Claim 11
A system comprising: one or more processors; and at least one memory including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
extracting features of a query image to generate an original feature vector; compressing the original feature vector into a query feature vector;
generating a query feature for a query image, the query feature including one or more
features about the entity extracted from the query image; (see also claim 9 in view of ODP bullet 5 above, wherein ‘by reducing a dimension’ corresponds to ‘compressing’)
reducing a search space to select candidate feature vectors;
Claim 11 wherein the operations further
comprise: reducing a search space comprising a plurality of features to obtain the set of candidate features.
determining a set of distances between the query feature vector and each of the candidate feature vectors;
determining a similarity measure between the query feature and each of a set of candidate features that correspond to a set of candidate images;
selecting a set of short distances among the set of determined distances;
selecting a set of closest similarity measures among the determined similarity measures;
generating a decision tree vector that comprises the set of short distances and distribution of the set of short distances;
generating a feature comprising the set of similarity measures and a distribution of the
set of similarity measures;
inputting the decision tree vector to a trained decision tree to obtain a probability value; and
obtaining a match probability value using the feature and a trained model; and
determining, in response to the probability value exceeding a threshold value, an entity
associated with the query image is a same entity associated with a particular feature vector that
produced a shortest distance in the decision tree vector.
responsive to the match probability value exceeding a threshold value, determining the entity 

	
Dependent claims 2-7 and 12-17 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent No. 10,311,288  and  U.S. Patent No. 11,003,896, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence), in further view of Obviousness type Double Patenting procedures/rejections for the instance of claims of reference further modified by the teachings of references of record as identified in Obvious Double Patenting (ODP) bullet 5 above.

Instant application
US 10,311,288
US 11,003,896
Claim(s) 12/2
Claim(s) 10 and 11 in view of ODP bullet 5 above
Claim(s) 10 and 11 in view of ODP bullet 5 above
Claim(s) 13/3
Claim 11 inheriting Claim 8 ‘trained model’ in further view of ODP bullet 5 above
Claim 11 inheriting Claim 8 ‘trained model’ in further  view of ODP bullet 5 above
Claim(s) 14/4
Claim(s) 10 and 11 in view of ODP bullet 5 above
Claim(s) 10 and 11 in view of ODP bullet 5 above
Claim(s) 15/5
Claim(s) 10 and 11 in view of ODP bullet 5 above
Claim(s) 10 and 11 in view of ODP bullet 5 above
Claim(s) 16/6
Claim 11 inheriting Claim 8 ‘shortest distances’ corresponding to ‘similarity measures’
Claim 11 inheriting Claim 8 wherein ‘similarity measures’ are claimed explicitly
Claim(s) 17/7
Claim(s) 10 explicitly claiming PCA map and 11 in view of ODP bullet 5 above
Claim(s) 10 explicitly claiming PCA map and 11 in view of ODP bullet 5 above
Claim(s) 18/8
Claim 11
Claim 11
Claim(s) 19/9
Claim 12
Claim 12
Claim 10
Claim 13
Claim(s) 13/6/17




Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s), set forth in this Office action (see notes regarding eTerminal Disclaimer).  References of record to include those recently cited but otherwise not relied upon, fail to serve in any obvious combination teaching/suggesting each/all of the limitations as required by the claim(s) as a whole.  Reference may also be made to those Reasons of Allowance identified in the prosecution history associated with US 10,311,288  and  US 11,003,896.  Monden (US 2012/0106798) is of particular note in disclosing a representative feature extraction from a multiplicity of data items and based on an occurrence distribution, comparable to that decision tree vector/feature of the claimed invention.  See e.g. Fig. 3/7, partial data group storage 23 corresponding to Applicant’s database 330, an ‘evaluation value’ (and ‘smallest’ thereof) corresponding to claimed distances/similarity measures (see e.g. [0036]), and disclosure of e.g. [0078] comparable to [0050] of Applicant’s Specification/Publication, for the purposes of hierarchically performed selection avoiding the inclusion of outlier values under the influence of noise.  Monden however fails to serve in any obvious modification to e.g. ITO et al. (US 2016/0012280) and/or references of record generally as would be required to teach/suggest each and every limitation as required by Applicant’s invention as claimed.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon/discussed above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669